DETAILED ACTION
	This Office action is in response to applicant’s amendments and arguments filed 04/08/2022.  
Status of the Claims
	In applicant’s amendments, claims 1-9, 11-17, and 22-24 were amended, and new claim 26 was added.  Claims 1-9, 11-17, and 22-26 are currently pending and considered below. An action on the merits now follows.
Response to Amendment
The objections to the abstract of the disclosure, and the drawing, specification, and claim objections have been obviated in view of applicant’s amendments and arguments.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments, and was/were withdrawn.  
Claim Objections
The following claims are objected to because of the following informalities:  Appropriate correction is required.
Claim 24, line 10: amend “the transmission” to ---a transmission---.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-7, 11, 22, and 24-25 rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 20150126347 A1 (Kaye et al; henceforth Kaye).
Regarding Independent Claim 1, Kaye discloses a resistance device (resistance assembly 30), for providing a resistance, the resistance device comprising:
A flexible pulling element (workout accessory 400, “It will further be understood that any one of a number of workout accessories, such as workout bars or ropes may be engaged with upper member 182” ¶ 199: Emphasis added; the workout accessory includes a rope);
A resilient arrangement (resilient members 44); and 
A transmission (attachment assembly 33);

    PNG
    media_image1.png
    344
    562
    media_image1.png
    Greyscale

the resilient arrangement having a first portion (base member 78) and a second portion (collar 172), the second portion being resiliently movable relative to the first portion (see Figures 30 and 33 wherein the collar 172 is moved relative to base member 78 and resisted in its movement by the resilient members 44);
the transmission connecting the flexible pulling element to the resilient arrangement  (see Figure 35, attachment assembly 33 attaches the workout accessory rope 400 to the collar 172)) such that pulling upon the flexible pulling element moves the second portion relative to the first portion (as seen in Figures 30 and 33), and upon release of the flexible pulling element the resilient arrangement retracts the flexible pulling element (the collar 172 returns to its position shown in Figure 30 via the resilient members 44);
the resilient arrangement including a plurality of resilient elements (resilient elements 44), at least one of the resilient elements being a selectable element (all resilient elements 44 are selectable elements being selectable by the first, second, and third discs 36, 38, 40); 
the resistance device including a selector mechanism (selector discs 36, 38, 40 with adjustment assembly 170) by which at least one of the selectable elements is selectively engageable to vary the resistance ( “discs 36, 38, 40 are selectively engageable with first attachment assembly 33 provided at second end 32 of assembly 30, specifically with adjustment assembly 170” ¶ 95);

    PNG
    media_image2.png
    344
    525
    media_image2.png
    Greyscale

the selector mechanism including a selector member (adjustment assembly 170 with discs 36, 38, 40) carried by the second portion (see Figure 2D), the selector member being movable (assembly 170 is rotatable and moves with collar 172 when moved away from the base member 78): 
to engage the selectable element (see Figure 19 wherein the ends 220 of the resilient members 44 are engaged with the selector disc 36) such that the selector member abuts the or each selectable element to resist movement of the flexible pulling element (see Figure 19 for internal engagement wherein the ends of the resilient elements 44 are in physical contact with the disc 36 and Figures 25, 29, and 33 showing the engaged resilient members resisting movement of the collar 172 relative to base member 78 based on the rotational position of the discs) and 
to disengage the or each selectable element so as to enable the second portion to move along the or each selectable elements (“Rotating collar 172 in the opposite direction to that described above will cause selector rod 186 and therefore pins 213 to travel in a direction opposite to the first direction and thereby disengage one or more of the captured discs” ¶ 195; discs 36, 38, and 40 are selectively rotated by the adjustment assembly 170 to permit the ends of non-selected resilient elements to pass through apertures within the discs such that they do not provide resistance).
Regarding Claim 6, Kaye further discloses the resistance device of claim 1, wherein the flexible pulling element has a loop (carabiner 402) to which a handle is attachable (see Figure 35 wherein a handle is attached to the upper member 182 via carabiner 402 which forms a circular loop).  
Regarding Claim 7, Kaye further discloses the resistance device of claim 1, wherein the flexible pulling element has a handle (see Figure 35 wherein the exercise accessory has a handle).  
	Regarding Claim 11, Kaye further discloses the resistance device of claim 1, wherein the at least two resilient elements is at least three resilient elements (resilient elements 44, see Figure 3 wherein there are 6 resilient members 44) and has:
a first configuration for engaging one of the resilient elements (Figure 25 wherein resilient element 44A is engaged); 
a second configuration for engaging two of the resilient elements (Figure 29 wherein resilient elements 44A and 44C are engaged; 
and a third configuration for engaging three of the resilient elements (Figure 33, wherein resilient elements 44A, 44C and 44E are engaged).  
  
Regarding Independent Claim 22, Kaye discloses a wearable exercise device comprising: at least one resistance device including:
A flexible pulling element (workout accessory 400, “It will further be understood that any one of a number of workout accessories, such as workout bars or ropes may be engaged with upper member 182” ¶ 199: Emphasis added; the workout accessory includes a rope);
A resilient arrangement (resilient members 44); and 
A transmission (attachment assembly 33);

    PNG
    media_image1.png
    344
    562
    media_image1.png
    Greyscale

the resilient arrangement having a first portion (base member 78) and a second portion (collar 172), the second portion being resiliently movable relative to the first portion (see Figures 30 and 33 wherein the collar 172 is moved relative to base member 78 and resisted in its movement by the resilient members 44);
the transmission connecting the flexible pulling element to the resilient arrangement  (see Figure 35, attachment assembly 33 attaches the workout accessory rope 400 to the collar 172)) such that pulling upon the flexible pulling element moves the second portion relative to the first portion (as seen in Figures 30 and 33), and upon release of the flexible pulling element the resilient arrangement retracts the flexible pulling element (the collar 172 returns to its position shown in Figure 30 via the resilient members 44);
the resilient arrangement including a plurality of resilient elements (resilient elements 44), at least one of the resilient elements being a selectable element (all resilient elements 44 are selectable elements being selectable by the first, second, and third discs 36, 38, 40); 
the device including a selector mechanism (selector discs 36, 38, 40 with adjustment assembly 170) by which at least one of the selectable elements is selectively engageable to vary the resistance (“discs 36, 38, 40 are selectively engageable with first attachment assembly 33 provided at second end 32 of assembly 30, specifically with adjustment assembly 170” ¶ 95);

    PNG
    media_image2.png
    344
    525
    media_image2.png
    Greyscale

the selector mechanism including a selector member (adjustment assembly 170 with discs 36, 38, 40) carried by the second portion (see Figure 2D), the selector member being movable (assembly 170 is rotatable and moves with collar 172 when moved away from the base member 78): 
to engage the selectable element (see Figure 19 wherein the ends 220 of the resilient members 44 are engaged with the selector disc 36) such that the selector member abuts the or each selectable element to resist movement of the flexible pulling element (see Figure 19 for internal engagement wherein the ends of the resilient elements 44 are in physical contact with the disc 36 and Figures 25, 29, and 33 showing the engaged resilient members resisting movement of the collar 172 relative to base member 78 based on the rotational position of the discs) and 
to disengage the or each selectable element so as to enable the second portion to move along the or each selectable elements (“Rotating collar 172 in the opposite direction to that described above will cause selector rod 186 and therefore pins 213 to travel in a direction opposite to the first direction and thereby disengage one or more of the captured discs” ¶ 195; discs 36, 38, and 40 are selectively rotated by the adjustment assembly 170 to permit the ends of non-selected resilient elements to pass through apertures within the discs such that they do not provide resistance).
Regarding Independent Claim 24, Kaye discloses a method of exercising comprising:
pulling a flexible pulling element (workout accessory 400, “It will further be understood that any one of a number of workout accessories, such as workout bars or ropes may be engaged with upper member 182” ¶ 199: Emphasis added; the workout accessory includes a rope); of a resistance device (assembly 30), 
wherein the resistance device includes: 
the flexible pulling element (see Figures),
 a resilient arrangement (resilient members 44) having a first portion (base member 78) and a second portion (collar 172), the second portion being resiliently movable relative to the first portion (see Figures 30 and 33 wherein the collar 172 is moved relative to base member 78 and resisted in its movement by the resilient members 44);
the transmission connecting the flexible pulling element to the resilient arrangement  (see Figure 35, attachment assembly 33 attaches the workout accessory rope 400 to the collar 172)) such that pulling upon the flexible pulling element moves the second portion relative to the first portion (as seen in Figures 30 and 33), and upon release of the flexible pulling element the resilient arrangement retracts the flexible pulling element (the collar 172 returns to its position shown in Figure 30 via the resilient members 44);
the resilient arrangement including a plurality of resilient elements (resilient elements 44), at least one of the resilient elements being a selectable element (all resilient elements 44 are selectable elements being selectable by the first, second, and third discs 36, 38, 40); 
the device including a selector mechanism (selector discs 36, 38, 40 with adjustment assembly 170) by which at least one of the selectable elements is selectively engageable to vary the resistance (“discs 36, 38, 40 are selectively engageable with first attachment assembly 33 provided at second end 32 of assembly 30, specifically with adjustment assembly 170” ¶ 95);

    PNG
    media_image2.png
    344
    525
    media_image2.png
    Greyscale

the selector mechanism including a selector member (adjustment assembly 170 with discs 36, 38, 40) carried by the second portion (see Figure 2D), the selector member being movable (assembly 170 is rotatable and moves with collar 172 when moved away from the base member 78): 
to engage the selectable element (see Figure 19 wherein the ends 220 of the resilient members 44 are engaged with the selector disc 36) such that the selector member abuts the or each selectable element to resist movement of the flexible pulling element (see Figure 19 for internal engagement wherein the ends of the resilient elements 44 are in physical contact with the disc 36 and Figures 25, 29, and 33 showing the engaged resilient members resisting movement of the collar 172 relative to base member 78 based on the rotational position of the discs) and 
to disengage the or each selectable element so as to enable the second portion to move along the or each selectable elements (“Rotating collar 172 in the opposite direction to that described above will cause selector rod 186 and therefore pins 213 to travel in a direction opposite to the first direction and thereby disengage one or more of the captured discs” ¶ 195; discs 36, 38, and 40 are selectively rotated by the adjustment assembly 170 to permit the ends of non-selected resilient elements to pass through apertures within the discs such that they do not provide resistance).
Regarding Claim 25, Kaye further discloses the method of claim 24, further comprising moving the selector mechanism from the at least one engaging position to the disengaging position (“To complete an exercise, the user has an option of selectively choosing a desired resistance value based on the number of resilient members 44a-f engaged in a pulling motion. In operation and with reference to FIG. 24 and FIG. 25, the user ensures the indicator 177 on collar 172 aligns with one chevron indicia 100 on sleeve member 88. This advises the user that only first disc 36 is selected with resilient members 44a and 44b connected thereto. Thus, the lowest level of resistance will be applied by assembly 30 to the exercise motion” ¶ 177; see Figure 26 for rotational arrow B showing rotation of collar 172 which in turn selects/deselects the resilient members 44).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150126347 A1 (Kaye).
	Regarding Claim 9, Kaye discloses the invention as substantially claimed, see above. Kaye further discloses that the length of the first portion is about six inches/152.4 mm (“a base member 78 length in a range from about six inches to about thirty-six inches” ¶ 98) and that the device further comprises a length limiter (length limiter 300) to prevent overextension of the resilient members (¶ 117). Kaye does not disclose wherein the resilient arrangement has a stroke length of not more than 150 mm. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Kaye to have a stroke length of about 150 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Kaye would not operate differently with the claimed stroke length. Further, applicant places no criticality on the stroke length claimed, indicating only that the stroke length is “not more” the claimed 150 mm. Therefore, it would have been obvious to one of ordinary skilled in the art prior to the effective filing date of the claimed invention to have the stroke length be not more than 150 mm in order to substantially reduce the risk of damage to the resilient members or possible injury to a user if the resilient members break during use (¶ 117). 
Claims 8, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150126347 A1 (Kaye) in view of US 20100130338 A1 (Wehrell).
Regarding Claim 8, Kaye discloses the invention as substantially claimed, see above. Abelbeck further discloses wherein the flexible pulling element has a handle or any other user interface (“It will further be understood that any one of a number of workout accessories, such as workout bars or ropes may be engaged with upper member 182” ¶ 199). Kaye does not disclose the flexible pulling element having an ankle strap. 
Wehrell teaches an analogous exercise device solving the same issue of providing a user interface that is a handle or ankle strap on a flexible element attached to a resistance device comprising a resistance device (tower assemblies 3, 4) having flexible pulling elements (elastic members 22, 28) wherein the flexible pulling elements have an ankle strap (Figure 25: Annotated; “the elastic members 19, 20 are attached to the ankles of the trainee 43” ¶ 77). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Kaye’s workout accessories to also have an ankle strap, as taught by Wehrell, in order to allow the user to exercise all the limbs.

    PNG
    media_image3.png
    388
    484
    media_image3.png
    Greyscale

Figure 25: Wehrell Annotated
Regarding Claim 23, Kaye discloses the invention as substantially claimed, see above. Kaye further discloses wherein the flexible pulling element has a handle or any other user interface (“It will further be understood that any one of a number of workout accessories, such as workout bars or ropes may be engaged with upper member 182” ¶ 199). Kaye does not disclose the device further comprising shoulder straps.      
Wehrell teaches an analogous exercise device solving the same issue of providing a user interface on the end of a flexible element comprising a resistance device (tower assemblies 3, 4) having flexible pulling elements (elastic members 26, 30) wherein the flexible pulling elements have a shoulder strap (shoulder harness’ H2, H3; Figure 23). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Kaye’s exercise accessories to also have a shoulder harness, as taught by Wehrell, in order to allow the user to exercise the back muscles along with the upper limb muscles to diversify the workout training (¶ 80).

    PNG
    media_image4.png
    365
    381
    media_image4.png
    Greyscale

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150126347 A1 (Kaye) in view of US 8968167 B1 (Abelbeck).
Regarding Claim 26, Kaye discloses the invention as substantially claimed, see above. Kaye does not disclose wherein the resilient arrangement includes one or more gas struts. 
	Abelbeck teaches an analogous modular exercise device (device 12), for providing resistance (via resistance elements 30), solving the same issue of providing replaceable and selectable resilient members (elastic cords 30) the device comprising: 
	a flexible pulling element (cable 24); 
	a resilient arrangement (locks 34, resistance elements 30 with drive wheel 56, chain 54); 
	and a transmission (pulleys 63-65 with pulley block 62 and drive cable 58); 
	the resilient arrangement having a first portion (engagement lock 34) and a second portion, (carriage 32) the second portion being resiliently movable relative to the first portion (“When the carriage 32 is displaced by providing sufficient tension in the drive cable 58 to overcome the resistance provided by the resistance elements 30” Col. 4, lines 58-60; the carriage 32 moves relative to the engagement lock 34); 
	the transmission connecting the flexible pulling element to the resilient arrangement (cable 24 is connected to drive cable 58) such that pulling upon the flexible pulling element moves the second portion relative to the first portion (Col. 4, lines 58-60 above, pulling on the cable moves the carriage 32 relative to the engagement lock 34) and upon release of the flexible pulling element the resilient arrangement retracts the flexible pulling element (the resistance elements 30 return the carriage 32 to its original position once the cable is no longer being pulled); 
	the transmission being a reduction arrangement such that pulling the flexible pulling element a distance (“displacement”) moves the second portion, relative to the first portion, no more than a proportion of the distance (“the two floating idler pulleys 64 and one stationary pulley 65 provides a 4:1 displacement of the cable 24 relative to the movement of the pulley block 62 and therefore the drive cable 58”; Col 4. Lines 49-52; there is a proportional displacement between the cable 24 and the carriage 32), the proportion being not more than half (“4:1 displacement” Col. 4, lines 49-52; one-fourth proportion);
	the resilient arrangement including at least two resilient elements (resistance elements 30, see Figure 8 wherein there are 9 elements 30), at least one of the resilient elements being a selectable element (all the resistance elements 30 are selectably engagable via the locking mechanism 34); 
	the device including a selector mechanism (engagement pins 42) by which at least one of the selectable elements is selectively engageable to vary the resistance (“The engagement or disengagement of specific resistance elements 30 may be altered by adjusting an engagement lock 34.” Col. 3, lines 36-38; the pins 42 engage the cord plates 48 and provide resistance via the resistance elements 30 while engaged); 
	the selector mechanism including a selector member (cord plates 48) carried by the second portion (“The cord plates 48 which are not engaged into their respective engagement locks 34, may be supported by a plate guide 67” Col. 5, lines 26-28; plate guide 67 is attached to the top of the carriage 32) 
	and movable from at least one engaging position (when the plates 48 are engaged on the plate guides 67), in which the selector member is positioned to engage a portion of the at least one of the selectable elements (upper ends of resistance elements 30; plates 48 engage the upper hole within the resistance elements 30), 
	to a disengaging position (when the plates 48 are not engaged on the plate guides 67 and are selected by the lock mechanism 34), in which the selector member is positioned to enable the second portion to move along the portion of the at least one of the selectable elements (while selected by the lock mechanism the upper ends of resistance elements 30 are locked in place and upper end of the carriage moves downward past the upper end of the resistance elements 30, see Figure 10 wherein the left resistance elements 30 are in the disengaged position and the two right resistance elements 30 are in the engaged position relative to the plate guides 67);
	and the at least two resilient elements being at least two gas struts (“resistance elements 30 may be comprised of an elastic cord, a spring, pneumatics, other form of elastic resistance or hydraulics, etc.” Col. 3, lines 30-32; the resilient elements are equivalently elastic cords or pneumatics).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Kaye’s resilient members to comprise pneumatics, as taught by Abelbeck, in order to prevent unintended rotation during movement of the second portion relative to the first portion and provide constant linear resistance.
Allowable Subject Matter
Claims 2-5, 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art of record US 20150126347 A1 (Kaye et al; henceforth Kaye) fails to teach or render obvious the resistance device in combination with all of the elements and structural and functional relationships as claimed and further including the transmission being a reduction arrangement such that pulling the flexible pulling element a distance moves the second portion, relative to the first portion, no more than a proportion of the distance, the proportion being no more than half.
The prior art of record teaches the transmission as a carabiner, which are not considered equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the carabiner to be a reduction arrangement without improper hindsight.
Regarding claim 4, the prior art of record US 20150126347 A1 (Kaye et al; henceforth Kaye) fails to teach or render obvious the resistance device in combination with all of the elements and structural and functional relationships as claimed and further including wherein the transmission includes an arrangement of pulleys.  
The prior art of record teaches the transmission as a carabiner, which are not considered equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the carabiner to be a arrangement of pulleys without improper hindsight.
Regarding claim 5, the prior art of record US 20150126347 A1 (Kaye et al; henceforth Kaye) fails to teach or render obvious the resistance device in combination with all of the elements and structural and functional relationships as claimed and further including the feature being at least one of a hook and loop. 
The prior art teaches the feature as inverted metal hooks, which are not considered equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the inverted hooks to be hook and loop as the hook and loop would break the functionality of the hooks in keeping the orientation of the device relative to the larger structure.
Regarding claim 12, the prior art of record US 20150126347 A1 (Kaye et al; henceforth Kaye) fails to teach or render obvious the resistance device in combination with all of the elements and structural and functional relationships as claimed and further including the selector member being arranged to move away from the user-manipulated portion when the second portion moves relative to the first portion.  
The prior art teaches the selector member arranged to move with the user manipulated portion with the second portion when it moves relative to the first portion. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the user manipulated portion to move away from the selector member without substantial modification of the structure based on improper hindsight.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon, cited in the PTO-892, is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784